Citation Nr: 0125968	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  96-32 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from January 1954 to January 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
PTSD.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and is applicable to all claims 
filed on or after the date of enactment.  See also recently 
published regulations at 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.

The veteran has filed a claim for PTSD.  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2000).  

As a preliminary matter, the Board notes that the veteran's 
service medical records ("SMRs") are not available and may 
have been destroyed in the 1973 fire at the National 
Personnel Records Center ("NPRC").  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  In this 
case, the RO has attempted to obtain the veteran's service 
medical records from the National Personnel Records Center 
(NPRC) on at least five occasions between 1992 and 1996.  
However, the NPRC's responses show that these records could 
not be located.  

In addition, a review of the record discloses that the 
veteran has been diagnosed as having PTSD as a result of 
stressful incidents he reportedly experienced during service 
in Korea.  Such medical records include VA outpatient 
treatment reports, dated in 2000 and 2001, which show that 
the veteran has been diagnosed as having PTSD, and which 
appear to link his PTSD to claims of participation in combat 
during service.  Competing diagnoses include rule out major 
depressive disorder, recurrent, and polysubstance dependence, 
by history.  

With regard to the claimed stressors, the veteran asserts 
that he has PTSD as a result of participation in combat 
during service in Korea.  In this regard, the Board notes 
that verification of the veteran's stressors has been greatly 
complicated by his inability to provide his unit assignment 
at the company level, or the names of soldiers whom he saw 
wounded in action (WIA) or killed in action (KIA).  In 
addition, despite repeated requests, he has not been able to 
provide reasonably specific dates and locations for his 
claimed stressors.  For example, review of VA outpatient 
treatment reports, dated in August and October of 1999, and 
January 2000, shows that he stated that he departed the 
United States for Korea in May 1954, and that although the 
truce was signed in July 1953, he participated in combat.  
Specifically, he reported that he participated in 
"killing," and that he observed atrocities, such as 
torturing prisoners, mutilating enemy bodies and harming 
civilians.  He also reported that he was exposed to sniper 
fire, dead bodies, mine explosions, and incoming fire from 
small arms, rockets, mortars and bombs.  He stated that he 
was wounded in combat.  However, no dates or locations were 
provided, nor were names of WIA's or KIA's provided.  The 
Board further notes that he has made contradictory accounts 
as to whether he was ever wounded.  See e.g., July 1995 VA 
outpatient treatment report (showing that he stated that he 
was never hurt, outside of being hit by blown up bridges, and 
that his hard hat protected him); VA outpatient treatment 
reports dated in 1999 (showing that he reported that he was 
wounded in a mine explosion); April 1999 VA outpatient 
treatment report (showing that he reported that he "was 
almost injured from a mine going off").  Also of note, in a 
letter received in January 2000, he stated that he was 
transferred to Camp Casey in April 1954, and that he served 
along the Demilitarized Zone, to include duty at a forward 
observation post.  He stated that he participated in 
firefights, saw friends killed "by villagers," and was 
exposed to enemy fire.  He asserted that he was wounded in a 
mine explosion, but that he did not receive a Purple Heart.  

The RO has received letters from the USASCRUR, dated in 
October 1999 and September 2000, which show that the USASCRUR 
indicated that the veteran had not provided sufficient 
information to conduct detailed research, that the veteran 
was not listed as wounded in action, and that the National 
Archives and Records Administration and the U.S. Army 
Military History Institute did not maintain records from the 
65th Engineer Battalion or the 25th Infantry Division for 
1954.  

Despite the USASCRUR's inability to verify the claimed 
stressors, the Board finds that a remand is required.  
Specifically, the claims file does not contain the veteran's 
discharge, or a copy of his personnel file.  These documents 
may contain evidence of participation in combat, and may 
therefore be probative of his claim.  

Finally, although the claims file contains medical evidence 
showing that the veteran has been diagnosed with PTSD, these 
diagnoses were based on unverified stressors and reports of 
participation in combat, and as previously stated, the claims 
file contains conflicting diagnoses.  Therefore, at present, 
the evidence is conflicting as to whether the veteran has 
PTSD, and, if so, whether it is due to a verified stressor.  
On remand, if the RO determines that the veteran did not 
participate in combat, but that one or more stressors are 
verified, an examination should be scheduled to determine 
whether the veteran has PTSD, and, if so, whether such PTSD 
is related to a verified inservice stressor. 

Therefore, this case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
veteran's discharge, and his personnel 
file.  

2.  If, and only if, relevant service 
records are obtained pursuant to the 
development outlined in the first 
paragraph of this remand, the RO should 
forward a summary of the veteran's 
claimed inservice stressors and copies of 
his service personnel records to the U.S. 
Armed Service Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia, 22150-3197, and 
request USASCRUR to attempt to verify the 
veteran's claimed stressors, to include 
furnishing any relevant unit histories.  

3.  If, and only if, the RO determines 
either that the veteran participated in 
combat or did not participate in combat, 
but that there are one or more verified 
stressors, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine whether the veteran has 
PTSD.  If the veteran has PTSD, the 
examiner should report whether it is at 
least as likely as not that the veteran's 
PTSD is related to his service.  The RO 
must provide the examiner with the 
summary of any verified stressors, and 
the examiner must be instructed that only 
these verified stressor(s) may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The claims file should be 
provided to the examiner in connection 
with the examination.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the issue of service connection for PTSD 
on a de novo basis.  

5.  The veteran is advised that it is his 
responsibility to obtain evidence in 
support of his claim, and that if he has 
or can obtain evidence which shows that 
he witnessed a claimed stressor, or 
participated in combat, he must submit 
that evidence to the RO.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001



